                                          Case 5:20-cv-08570-LHK Document 145 Filed 09/03/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8     MAXIMILIAN KLEIN, et al.,                           Case No. 20-cv-08570-LHK (VKD)
                                                           Plaintiffs,
                                   9
                                                                                             INTERIM DISCOVERY ORDER
                                                    v.
                                  10

                                  11     FACEBOOK, INC.,
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties have submitted several discovery disputes for resolution to the Court. Dkt.

                                  15   Nos. 132-135. As discussed during the hearing on these disputes on August 31, 2021, the Court

                                  16   believes the parties should confer further regarding certain matters and then advise the Court

                                  17   regarding any disputes that remain. Accordingly, the Court orders as follows:

                                  18          1.         Dkt. No. 132 (Deposition Protocol): The parties must confer further regarding (a) a

                                  19   realistic estimate of the number of Facebook employees who will provide relevant, non-

                                  20   duplicative testimony; (b) how the parties will count Rule 30(b)(6) depositions, including in

                                  21   circumstances where a corporate designee will also testify as an individual; and (c) the utility of a

                                  22   total hours cap for individual and/or Rule 30(b)(6) deposition testimony. Following this further

                                  23   conference, the parties jointly shall advise the Court of any agreements they have reached

                                  24   regarding the number and duration of depositions and shall also advise of any disputes that

                                  25   remain. The further joint submission is due September 15, 2021, unless the parties agree

                                  26   otherwise.

                                  27          2.         Dkt. No. 133 (ESI Protocol): The parties must confer further regarding the data

                                  28   sources that need not be preserved, collected, reviewed and/or produced because they are not
                                          Case 5:20-cv-08570-LHK Document 145 Filed 09/03/21 Page 2 of 2




                                   1   reasonably accessible. See Dkt. No. 133-1 at 3 (sec. 4.e.). Following this further conference, the

                                   2   parties jointly shall advise the Court of any agreements they have reached regarding this portion of

                                   3   the proposed ESI protocol. If disputes remain, the parties shall file a joint submission that

                                   4   explains why a particular data source should or should not be considered reasonably accessible

                                   5   and why documents or information from that data source should or should not be preserved,

                                   6   collected, reviewed and/or produced. The further joint submission is due September 29, 2021,

                                   7   unless the parties agree otherwise.

                                   8          3.      Dkt. No. 135 (Privilege Logs): Unless the parties agree otherwise, the Court will

                                   9   require them to exchange two interim privilege logs and one final privilege log during the course

                                  10   of fact discovery. The parties shall confer regarding the dates for exchange of these logs and shall

                                  11   advise the Court of their agreement by September 10, 2021. If the parties cannot agree, the Court

                                  12   will set the dates for exchange.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: September 3, 2021

                                  15

                                  16
                                                                                                    VIRGINIA K. DEMARCHI
                                  17                                                                United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
